DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 11-29 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
	Claim 1 recites “(aqua)terrarium”. It is unclear whether the term is meant to mean both an aquaterrarium and a terrarium or whether the invention is in the alternative in which it can be an aquaterrarium or a terrarium. 
	Furthermore, claim 1 recites “wherein the climate control device is configured to suck in air from the container” but it is unclear if this limitation would work if the invention was an aquaterrarium and the container was filled with water, such as in an aquarium. Would the invention be able to suck in air from the container if it was filled with water? Would it suck in water instead? For the purposes of examination, the Examiner interpret the limitation to refer specifically to a terrarium that is predominantly filled with air. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-18, 20-24, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (US 4086876), hereinafter Moore, in view of Kinnis (US 2004/0194371).
Regarding claim 11, Moore teaches of (Fig. 1) an (aqua)terrarium (Abstract, structure may serve as a terrarium) comprising:
a container comprising a living space (tank 8). 
Moore does not appear to teach of a climate control device comprising a flow machine and an electrothermal converter, wherein the climate control device is configured to suck in air from the container, to condition the air that is sucked in from the container by guiding the air along a first side of the electrothermal converter, and to convey the air back into the container after having been guided along the first side of the electrothermal converter.
Kinnis teaches of (Fig. 7) a container comprising a living space (greenhouse A);
a climate control device (Fig. 5, air processing unit 12) comprising a flow machine (fans 28, 38) and an electrothermal converter (components 34, 80, 24, 46, 42, 44, 36, 32, 82, 26, 40), wherein the climate control device is configured to suck in air from the container (¶0070, internal fan 28 moves air from the greenhouse A), to condition the air that is sucked in from the container (greenhouse A) by guiding the air along a first side of the electrothermal converter (¶0070, guides air through return air duct 14 and air conduit 15 on a first side of the electrothermal converter located in the middle), and to convey the air back into the container after having been guided along the first side of the electrothermal converter (¶0070, air is returned back into greenhouse A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Moore to incorporate the teachings of Kinnis to have the climate control device of Kinnis as cited above in order to circulate the air in the container and better control the climate for the animals. 

Regarding claim 12, Moore as modified teaches of the invention in claim 11, and Kinnis further teaches of wherein the flow machine (28, 38) and the electrothermal converter are arranged outside of the container (Fig. 6(b), electrothermal convertor is located outside the greenhouse A).

Regarding claim 13, Moore as modified teaches of the invention in claim 11, and Kinnis further teaches of wherein the flow machine (28, 38) is arranged outside of the container (Fig. 6(b)).

Regarding claim 14, Moore as modified teaches of the invention in claim 11, and wherein the electrothermal converter is arranged outside of the container (Fig. 6(b)).

Regarding claim 16, Moore as modified teaches of the invention in claim 11, and Kinnis further teaches of wherein the climate control device comprises an air channel that extends at least partially outside of the container (Fig. 6(b), air channels extends outside of the greenhouse A).

Regarding claim 17, Moore as modified teaches of the invention in claim 16, and Kinnis further teaches of wherein the first side of the electrothermal converter forms a portion of a wall of the air channel (Fig. 7, electrothermal convertor centered at the middle forms a portion of a wall of the air channels 35 and 15 by being directly connected to the wall of the air channels).

Regarding claim 18, Moore as modified teaches of the invention in claim 16, and Kinnis further teaches of (Fig. 7) further comprising a cooling body (refrigerant receiver tank 46) thermally conductingly connected to the first side of the electrothermal converter (connected to electrothermal convertor) and forming a portion of a wall of the air channel (forms a portion of the walls of the air channels 35 and 15).

	Regarding claim 20, Moore as modified teaches of the invention in claim 11, and Kinnis further teaches of wherein the climate control device comprises a heat discharge air channel (35) that extends outside of the container (Fig. 6(b), the whole climate control device is outside of the greenhouse A).

	Regarding claim 21, Moore as modified teaches of the invention in claim 20, and Kinnis further teaches of (Fig. 7) wherein the electrothermal converter (system at the center of the figure) comprises a second side (side by external air duct 35) that is positioned opposite to the first side of the electrothermal converter (opposite of the first side by air processing conduit 15), wherein the second side of the electrothermal converter forms a portion of the wall of the heat discharge air channel (forms a portion of the air channel 35 by being directly connected to a portion of the wall).

	Regarding claim 22, Moore as modified teaches of the invention in claim 20, and Kinnis further teaches of (Fig. 7) further comprising an exhaust air cooling body (refrigerant receiver tank 46) that is thermally conductively connected to the second side of the electrothermal converter (connected to electrothermal convertor) and forms a portion of the wall of the heat discharge air channel (forms a portion of the heat discharge air channel 35 by being directly connected to a portion of the wall).

	Regarding claim 23, Moore as modified teaches of the invention in claim 11, but does not appear to teach of further comprising one or more temperature sensors arranged in the container, and further comprising a control and regulating unit connected data-transmittingly to the one or more temperature sensors, wherein the control and regulating unit is configured to regulate the flow machine and/or the electrothermal converter.
Kinnis further teaches of (Fig. 6(a)) further comprising one or more temperature sensors arranged in the container (temperature sensor 70 in the greenhouse A), and further comprising a control and regulating unit connected data-transmittingly to the one or more temperature sensors (¶0090, Fig. 8, controller 88 is programmed with a climate control program and is communicatively linked to receive data signals from the sensors), wherein the control and regulating unit is configured to regulate the flow machine (fans 28, 38) and/or the electrothermal converter (¶0090, controller 88 sends control signals to the flow machines 28, 38 and the components of the electrothermal convertor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Moore to incorporate the teachings of Kinnis of the sensors and the control unit as described above in order to monitor the temperature in the system and adjust the air conditioning as necessary. 

Regarding claim 24, Moore as modified teaches of the invention in claim 23, but does not appear to teach of further comprising at least one air humidity sensor, wherein the control and regulating unit is connected data-transmittingly to the at least one air humidity sensor and is configured to regulate a mister of the climate control device, wherein the mister is configured to convert water from a water reservoir of the climate control device into mist and to discharge the mist into the container for increasing an air humidity in the container.
Kinnis teaches of (Fig. 6(a)) further comprising at least one air humidity sensor (hygrometer 72), wherein the control and regulating unit is connected data-transmittingly to the at least one air humidity sensor (¶0090, Fig. 8, controller 88 is programmed with a climate control program and is communicatively linked to receive data signals from the sensors) and is configured to regulate a mister of the climate control device (¶0090, controller 88 controls the humidifier spray 25), wherein the mister is configured to convert water from a water reservoir of the climate control device (¶0066, humidifier 27 can be connected to a water supply which can be a water reservoir) into mist (¶0066, humidifier 27 emits a fine spray of water) and to discharge the mist into the container for increasing an air humidity in the container (¶0066, humidifies the container).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Moore to incorporate the teachings of Kinnis of a humidity system as described above in order to regulate the humidity in the container. 

Regarding claim 27, Moore as modified teaches of the invention in claim 23, and Kinnis further teaches of wherein the control and regulating unit (¶0091, controller 88) is configured such that, depending on an animal to be kept in the living space, a preprogrammed parameter configuration of climate-specific nominal values is selectable and the preprogrammed parameter configuration comprises at least a nominal temperature or a nominal temperature range (¶0091, controller 88 is programmed with multiple temperature and climate-specific nominal values for best supporting the life within the container).

Regarding claim 28, Moore as modified teaches of the invention in claim 11, and Kinnis further teaches of wherein the flow machine is a fan (fan 28, 38). 

Claims 15 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Moore and Kinnis, as applied to claim 11 above, and further in view of Huang et al. (US 6564010), hereinafter Huang.
Regarding claim 15, Moore as modified teaches of the invention in claim 11, but does not appear to teach wherein the first side of the electrothermal converter is arranged at a right angle to a closest wall of the container.
Huang is the field of temperature regulation and teaches of a Peltier system wherein (Fig. 2) the first side of the electrothermal converter (Col. 2 lines 49-54, the flat duct element 11 enables the heating energy and the cooling energy of the chips to effect the heating or the cooling of the aquarium water) is arranged at a right angle to a closest wall of the container (wall of lower housing 42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Moore to incorporate the teachings of Huang to exchange the electrothermal convertor in Moore to a Peltier system in which the first side of the electrothermal converter is arranged at a right angle to a closest wall of the container in order to use a compact air conditioning system and position it at a right angle to the closest wall such that the sides can have the highest surface area to affect the air flowing through the two channels.  

Regarding claim 29, Moore as modified teaches of the invention in claim 11, but does not appear to teach wherein the electrothermal convertor is a Peltier element. 
Huang teaches of wherein the electrothermal convertor is a Peltier element (Fig. 2, Col. 2 lines 65-67, Peltier effect).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Moore to incorporate the teachings of Huang to exchange the electrothermal convertor in Moore to a Peltier element in order to use a compact air conditioning system.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Moore and Kinnis, as applied to claim 11 above, and further in view of Munday (US 5493808).
Regarding claim 19, Moore as modified teaches of the invention in claim 11, and Kinnis further teaches of (Fig. 6(b)) wherein the climate control device comprises an inlet opening that opens into the container (inlet 60 opens to greenhouse A) and an outlet opening that opens into the container (air flows through tubes 53 back into the container).
Moore does not appear to teach of wherein the inlet opening is arranged in a lower region of the container, and wherein the outlet opening is arranged in an upper region of the container.
Munday is in the field of air conditioning and teaches of (Fig. 3) wherein the inlet opening (opening of return duct 29 which enters air conditioner 34) is arranged in a lower region of the container (Fig. 3), and wherein the outlet opening (opening of air supply duct 28 connected to the air conditioner 34) is arranged in an upper region of the container (air supply duct 28 is arranged in an upper region of the container 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Moore to incorporate the teachings of Munday of wherein the inlet opening is arranged in a lower region of the container, and wherein the outlet opening is arranged in an upper region of the container in order to remove air from the lower region and supply conditioned air through upper region wherein it will flow down to the rest of the container.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Moore and Kinnis, as applied to claim 24 above, and further in view of Wolfe (US 20030150394). 
 Regarding claim 25, Moore as modified teaches of the invention in claim 24, but does not appear to teach of wherein the mister is an ultrasonic mister.
Wolfe is in the field of terrariums and teaches of wherein the mister is an ultrasonic mister (¶0029, Fig. 1, ultrasonic humidifier 24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Moore to incorporate the teachings of Wolfe to use an ultrasonic humidifier in order to use a well-known compact humidifier.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Moore and Kinnis, as applied to claim 23 above, and further in view of Stewart et al. (US 20200187697), hereinafter Stewart. 
Regarding claim 26, Moore as modified teaches of the invention in claim 23, but does not appear to teach of wherein the one or more temperature sensors include a first temperature sensor and a second temperature sensor, wherein the first temperature sensor is arranged in an upper region of the container, and wherein the second temperature sensor is arranged in a lower region of the container.
Stewart teaches of (¶0094, Fig. 9) wherein the one or more temperature sensors (first and second temperature sensors) include a first temperature sensor and a second temperature sensor, wherein the first temperature sensor is arranged in an upper region of the container (¶0094, a second temperature sensor is located within the lid 32 in the upper region of the container), and wherein the second temperature sensor is arranged in a lower region of the container (¶0094, a first temperature sensor extends from a bottom surface 108 of the liner 23 in the lower region of the container).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Moore to incorporate the teachings of Stewart of wherein the one or more temperature sensors include a first temperature sensor and a second temperature sensor, wherein the first temperature sensor is arranged in an upper region of the container, and wherein the second temperature sensor is arranged in a lower region of the container in order to monitor temperatures in the upper and lower region so that the controller can adjust the temperature of the whole container more accurately.




Conclusion
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530. The examiner can normally be reached M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             

/BRADY W FRAZIER/           Primary Examiner, Art Unit 3647